DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-11, 21-28, 30-34 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “locating in a receptacle a plurality of anode bodies each comprising a sacrificial material and at least one connecting component for use in making an electrical connection between the anode body and the metal; providing in the receptacle dividing members defining a plurality of chambers with each chamber containing a respective one of the anode bodies; and casting into the receptacle a covering material such that the covering material is in contact with at least a portion of each anode body”. 

Claim 22: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 22 with special attention given to the limitation claiming “wherein the receptacle is formed of a flexible material shaped to form said at least one chamber and bendable to release the flexible material from the cast covering material”. This 

Claim 30: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 30 with special attention given to the limitation claiming “wherein the receptacle is formed of a flexible material shaped to form said at least one chamber and bendable to release the flexible material from the cast covering material”. This closest prior art is Mears. Mears teaches using rigid material (col 3, lines 53-58 of Mears). There is no teaching or motivation that would make forming this out of a flexible material obvious in view of Mears. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795